COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-17-00659-CR
 Trial Court Cause
 Number:                    1518925
 Style:                     Kombila Essongue
                            v. The State of Texas
 Date motion filed*:        January 10, 2019
 Type of motion:            Motion for Access to Appellate Record
 Party filing motion:       Appellant
 Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

               Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: We order the Clerk of this Court to provide appellant with a copy of the appellate record in the
          above-captioned case.


Judge's signature: Evelyn V. Keyes
                       Acting individually           Acting for the Court


Date: January 15, 2019